                    Case 1:20-cv-01649-CM Document 15
                                                   14 Filed 11/20/20
                                                            11/18/20 Page 1 of 1
                                  MILMAN LABUDA LAW GROUP PLLC
                                            3000 MARCUS AVENUE
                                                  SUITE 3W8
                                        LAKE SUCCESS, NEW YORK 11042
                                                   _________

                                            TELEPHONE (516) 328-8899
                                            FACSIMILE (516) 328-0082
†
    Also admitted in New Jersey

Author: Joseph M. Labuda – Member †
Direct E-Mail Address: joe@mllaborlaw.com
Direct Dial: (516) 303-1380


                                                      November 18, 2020          O.K.
Via ECF

Colleen McMahon, U.S.D.J.
United States District Court
Southern District of New York                                                          11/20/2020
500 Pearl Street
New York, NY 10007

Re:             Trustees et al. v. National Drywall, Inc.
                20-cv-01649 (CM)

Dear Judge McMahon:

                This firm represents Defendant in the above-referenced matter.

        We are in receipt of your order scheduling a conference for November 20, 2020. I am
pleased to inform the Court that the audit requested by the Funds has been initiated and will be
concluded in short order. (Due to COVID, there was a delay in conducting the audit). The
parties hereby respectfully request that the conference scheduled in this matter be adjourned until
January 22, 2020 in order for the audit to be concluded and to allow the parties to resolve any
remaining issues with respect to the audit without the need for further judicial intervention.
Plaintiffs consent to this request.

                Thank you for your attention to this matter.

                                                      Respectfully submitted,

                                                      Joseph M. Labuda
                                                      Joseph M. Labuda
cc:             All counsel of record (via ECF)
